DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notes
Examiner wishes to point out to applicant that claim(s) 1-11 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus. See MPEP 2114 II and 2115 for further details.
The term “and/or” has been interpreted below as “or” in view of  its broadest reasonable interpretation. 
Specification
The abstract of the disclosure is objected to because it repeats information given in the title and contains implied phraseology such as ‘the present invention relates’. Furthermore, the abstract describes elements/systems already known in the art (see prior art references applied below). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “bottom element” which is indefinite. The term “bottom” is a relative term. The term “bottom” does not imply a particular feature as the language does not specify the apparatus/thing/direction the bottom element is relative to.
Claim(s) 2-11 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 105170988B with English machine translation - attached).
Regarding claim 1, Wang discloses a bottom element (1) for an additive manufacturing system (silo 1 is capable of being/functioning as a bottom element relative to closure 1-1 or other elements such as nozzle of an increasing material manufacturing system also known as 3D printing: abstract, definition of ‘increasing material manufacturing’ in pg. 3), the bottom element comprising a funnel (silo 1 comprises a funnel-shaped element/wall of 1 in annotated Fig. 1: pg. 4,  claim 1) and/or air outlet (exhaust outlet 14: pg. 4,  claim 1), wherein at least one sieve and/or grid element (15 is a sieve or a screen) is arranged in an area of the funnel (claim 1, pg. 4, Fig. 1). Thus, Wang discloses the bottom element substantially as claimed by applicant. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. 

    PNG
    media_image1.png
    528
    779
    media_image1.png
    Greyscale

Regarding claim 3, Wang further discloses wherein the at least one sieve is designed as a filter and/or pre-filter (15 is capable of  functioning as a filter as it removes impurities 17: pg. 4, claim 1, Fig. 1, MPEP §§ 2112.01 I, 2114 I-II, and 2115).
Regarding claim 5, Wang further discloses wherein the sieve, in a mounted state, is arranged at a bottom side and end side of the funnel (Fig. 1).
Regarding claim 6, Wang further implicitly discloses wherein the funnel is a circular funnel with a diameter decreasing continuously at least in sections (based on the ordinary definition of the terms ‘silo’ and ‘funnel-shaped’ a person having ordinary skill in the art would readily recognize/understand that the annotated funnel element  has a circular shape similar to the circular shape of the silo 1: claim 1, pg. 2, Fig. 1). Additionally, one would have been motivated to select the circular shape for the funnel for the purpose(s) of providing the most common/desirable shape for funnels and/or a shape  matching/similar to the circular shape of the silo. See MPEP § 2144.04 IV B.
Regarding claim 8, Wang further discloses wherein a plate element (substrate 10 having a plate-like shape) is arranged opposite the sieve on the funnel (10 is arranged opposite to sieve 15: pg. 2, annotated Fig. 1), which is arranged on the funnel by means of one or more struts in such a way that it covers a part of a funnel inlet (10 is arranged indirectly on the annotated funnel element by means of bars/struts 8 such that 10 is above the annotated funnel inlet and capable of covering part of the funnel inlet: claim 1, pg. 4, annotated Fig. 1).
Regarding claim 9, Wang further implicitly discloses wherein the plate element is circular (based on the ordinary definition of the term ‘silo’ and arrangement of substrate 10 on the silo 1 shown in Fig. 1, a person having ordinary skill in the art would readily recognize/understand that substrate 10 has a circular shape similar to the circular shape of the silo 1). Additionally, one would have been motivated to select the circular shape for the plate element for the purpose(s) of providing a shape matching/similar to the common circular shape of the silo. See MPEP § 2144.04 IV B. 
Regarding claim 10, Wang further implicitly discloses wherein the struts (8) are arranged uniformly (claim 1, pg. 4, annotated Fig. 1). Additionally, one would have been motivated to arrange the struts uniformly  and/or in a start shape for the benefit(s) of supporting/holding the plate element in a uniform/balance manner. See MPEP § 2144.04 VI C. 
Regarding claim 11, Wang discloses an additive manufacturing system (3D printer not shown) comprising/integrating at least one bottom element according to claim 1 (pages 4-5 and as applied above) for the benefit(s) of improving removal of residues and/or recycling of material in 3D printing (pp. 4-5). Thus, Wang discloses the additive manufacturing system substantially as claimed by applicant. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.


Claim(s) 1, 3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuhaeusler (US 20130287590). 
Regarding claims 1,3, 5, 7, and 11, Neuhaeusler discloses an additive manufacturing system (P0002, Fig. 1), comprising at least one bottom element (table 11 which is a bottom element relative to elements 10 or 14 of the additive manufacturing system 1: P0032, Fig. 1), the bottom element comprising a funnel (16, P0032, Fig. 1), wherein at least one sieve and/or grid element ( sieve 17) is arranged in an area of the funnel (P0032, Fig. 1), wherein the at least one sieve (17) is designed as a filter and/or pre-filter (P0032, Fig. 1), wherein the sieve (17), in a mounted state, is arranged at a bottom side and end side of the funnel (P0032, Fig. 1), and wherein a longitudinal axis of the funnel (16) is vertically arranged in the mounted state of the bottom element (P0032, Fig. 1). Thus, Neuhaeusler discloses the system/element substantially as claimed by applicant. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Examiner notes that the teachings of Wang and Neuhaeusler can be combined in a 103 rejection. 

    PNG
    media_image2.png
    346
    524
    media_image2.png
    Greyscale



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenster (US 20150246485).
Regarding claims 1-3, Guenster discloses a bottom element (container 1) for an additive manufacturing system (container 1 for a powder bed 2 of an additive manufacturing system, wherein the powder bed container is a bottom element relative other elements in a powder bed 3D printer: abstract, 0014, 0041, Fig. 1), the bottom element comprising a funnel (the bottom of 1 has a funnel shape: P0037, claims 31) and/or air outlet (air suction outlet in 1 not labeled: P0081, Fig. 1), wherein at least one sieve and/or grid element (filter 3 having net-like channels: P0036, Fig. 1) is arranged in an area of the funnel (P0037, Fig. 1), wherein the funnel comprises a connection element (4) which is connected to an air suction element (abstract, P0037, 0081, Fig. 1). Thus, Guenster discloses the bottom element substantially as claimed by applicant. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. 

    PNG
    media_image3.png
    313
    288
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 5 above, and further in view of Li (CN 105598452A with English machine translation – attached).
Regarding claims 4 and 7, Wang fails to disclose wherein the sieve is arranged in and/or on the bottom element so as to be detachable and/or removable.
In the same field of endeavor, additive manufacturing systems and/or devices for material screening and recycling, Li discloses the technique of arranging in/on at least one sieve (mesh screen 11//12/13 for sieving/filtering) in a bottom element (10) of an apparatus shown in Fig. 1 for performing ‘laser metal forming’ which is an additive manufacturing process (abstract, pages 1-2, and Fig. 1) so as to be detachable and/or removable (abstract, Figs. 1-2) for the benefit(s) of allowing its removal and facilitating its cleaning (3rd paragraph in pg. 4). Li also discloses the technique of arranging/installing a funnel (9) on the bottom element such that a longitudinal axis of the funnel is vertically arranged in the mounted state of the bottom element for the benefit(s) of allowing material conveyance via gravity (abstract, Figs. 1-2, pages 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bottom element of Wang in view of Li by  arranging the least one sieve in/on the bottom element in detachable and/or removable manner for the benefit(s) of allowing its removal and/or facilitating its cleaning/replacement. See MPEP §§ 2143 I C, 2143 I G, 2144.04 V C, and/or 2144 II. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bottom element of Wang in view of Li by mounting the funnel such that a longitudinal axis of the funnel is vertically arranged in the mounted state of the bottom element for the benefit(s) of allowing/maximizing material conveyance via gravity and/or maximizing material collection. See MPEP §§ 2143 I C, 2143 I G, 2144.04 V C, and/or 2144.04 VI C.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Huang (CN 109304468A with English machine translation – attached).
Regarding claim 2, Wang fails to disclose wherein the funnel comprises a connection element which is connected to an air suction element. 
In the same field of endeavor, additive manufacturing systems and/or devices for material sieving and recycling (abstract), Huang discloses a circular funnel (4) with a diameter decreasing contentiously (Figs. 1-3), the circular funnel (4) comprising a connection element (16) which is connected to an air suction element (28: claim 1, pg. 5, Fig. 1, Fig. 4) for the benefit(s) of increasing/expediating material conveyance/recovery (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bottom element of Wang in view of Huang by  incorporating a connection element to the funnel for connection to an air suction element for the benefit(s) of increasing/expediating material conveyance/recovery by suction as suggested by Huang. See  MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Davidson (US 20080006958) describes at least all the features of claims 1 and 11 (P0076,0087-0090, 0094, Figs. 3A-B); 
Craft (US 20180009007) describes at least all the features of independent claims 1 and 11 (P0001, 0027, Figs. 1-2);
Morganson (US 20200406546) describes at least all the features of independent claims 1 and 11 (P0001, 0015, Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743